Campbell, Ch. J. .
The bill was filed to quiet title; but, inasmuch as the defendants are shown to be actually on the land, and claiming title, there is nothing to prevent proceedings at law against them, either by trespass or ejectment. The jurisdiction of equity to quiet title is intended to reach persons out of possession, who cannot be compelled to defend their rights at law. It is not designed to dispense with legal proceedings where they can be had without obstruction.
The bill was properly dismissed, and the decree should be affirmed with costs.
The other Justices concurred..